RECEIVED
MAY $5 2014

TONY A, QOORE, CLERK
~PSTERN DIBTRIC! OF 1 “4

  

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
EDARD C. JACKSON CIVIL ACTION 1:14-CV-00396
VERSUS JUDGE DRELL
N. BURL CAIN MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Supplemental Report and Recommendation
of the Magistrate Judge previously filed herein, and after independent (de novo)
review of the record including the objections filed herein, and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that Jackson’s § 2254 habeas petition is DENIED.

THUS | ORDERED AND SIGNED in Chambers at expe Louisiana
on this [F day of LAY 2019.

 
 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE
